DETAILED ACTION
	Claims 1-20 are present for examination.
	Claims 1, 8 and 15 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f). Such claim limitations are: “circuitry for receiving a request…”,  “means for determining, from the logical row or column…” and “means for accessing, for each bit...” in claims 15-20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Pages 3-4, paragraphs 14-15 disclose that the corresponding structure for the “circuitry for receiving...” is media access circuitry (e.g., a device or circuitry, such as integrated circuitry constructed from complementary metal-oxide- semiconductors (CMOS) or other materials). Page 7, paragraphs 23 and 24 disclose that the corresponding structure for the “means for determining, from the logical row or column...” is compute device 100. Pages 3-4, paragraphs 14-15 disclose that the corresponding structure for the “means for accessing, for each bit...” is media access circuitry (e.g., a device or circuitry, such as integrated circuitry constructed from complementary metal-oxide- semiconductors (CMOS) or other materials).  Thus, these claim limitations will be interpreted as covering these corresponding structures.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for non- volatile memory can include one or more memory devices configured in a cross-point architecture that enables bit-level addressability (e.g., the ability to read from and/or write to individual bits of data rather than bytes or other units of data) (paragraph 16); and sequence of bits may correspond to a data structure of an arbitrary size, in which the size can be specified in the request (paragraph 22), does not reasonably provide enablement for “receive a request to read or write a sequence of bits in a first partition of the plurality of partitions, wherein the request specifies that the sequence of bits includes fewer than 8 bits”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Even though the specification describes that the sequence of bits may correspond to a data structure of an arbitrary size, in which the size can be specified in the request, it does not describe the size as an arbitrary size that is fewer than 8 bits. The arbitrary size, of the sequence bit, specified in the request as described in the specification may be interpreted as containing more than 8 bits; and does not provide enablement for the sequence of bits, in the request, including fewer than 8 bits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0301188) in view of Shepard (US 2011/0107055) and in further view of Mito et al. (US 2007/0171710).
With respect claim 1, Choi et al. teaches a memory comprising a plurality of partitions, each partition having a plurality of tiles, each tile to store an individual bit (see Fig. 3, paragraphs 27, 31 and 60; array portion including multiple memory regions including tiles); and 
a circuitry(see Fig. 3 and paragraph 39; addressing circuit) to: receive a request to read or write a sequence of a bits in a first partition of the plurality of partitions, wherein the request specifies a logical row or column address (see paragraph 39, 61 , 72-73; addressing circuits 150 are configured to receive requests and/or commands from a host computing device…If the addressing circuit 150 determines 706 that the data operation is a read operation, the addressing circuit 150 (e.g., using the sense amplifiers 250, the read/write circuits 230, or the like) senses 708 and/or reads 708 data from the memory cells identified by or associated with the extracted 704 array portion 502, row address 504, and/or column address 506  (e.g., a bit per memory tile identified by the array portion 502)); 
determine, from the logical row or column address and for each bit in the sequence, a corresponding tile of the plurality of tiles in the first partition, wherein each tile of the plurality of tiles includes a plurality of locations (see paragraphs 73 and 74; If the addressing circuit 150 determines 706 that the data operation is a read operation, the addressing circuit 150 (e.g., using the sense amplifiers 250, the read/write circuits 230, or the like) senses 708 and/or reads 708 data from the memory cells identified by or associated with the extracted 704 array portion 502, row address 504, and/or column address 506 (e.g., a bit per memory tile identified by the array portion 502) (i.e., it is determined the tile that includes the bit to be read and then reading it)); and 
Even though Choi teaches access, for each bit in the sequence, the corresponding tile to read or write the bit therein (see paragraphs 73 and 74; If the addressing circuit 150 determines 706 that the data operation is a read operation, the addressing circuit 150 (e.g., using the sense amplifiers 250, the read/write circuits 230, or the like) senses 708 and/or reads 708 data from the memory cells identified by or associated with the extracted 704 array portion 502, row address 504, and/or column address 506 (e.g., a bit per memory tile identified by the array portion 502)).
Choi et al. does not explicitly teach receive a request to read or write a sequence of bits in a first partition of the plurality of partitions, wherein the request specifies that the sequence of bits includes fewer than 8 bits; and access, for each bit in the sequence, the corresponding tile to directly read or directly write the bit therein.
However, Shepard teaches access, for each bit in the sequence, the corresponding tile to directly read or directly write the bit therein (see paragraphs 29 and 30; A single 8Kx8K (213x213=226=67,108,864 bits) tile within the DAMA memory space can be divided into 262,144 (218) pages of 256 (28) data bits. With every RAA and SEQ access, all 16 tiles are operated in parallel with one bit accessed per tile (i.e., a tile is accessed to directly read/write a bit).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Choi et al. to include the above mentioned to achieve updating just a portion of a data block for reading and writing for more efficient operation (see Shepard, paragraphs 10 and 29-30).
Choi et al. and Shepard does not teach receive a request to read or write a sequence of bits, wherein the request specifies that the sequence of bits includes fewer than 8 bits.
However, Mito et al. teaches receive a request to read or write a sequence of bits, wherein the request specifies that the sequence of bits includes fewer than 8 bits (see Fig. 7 and 8, paragraph 37 and paragraphs 68-69; 4 bits is requested to be written/read). 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Choi et al. and Shepard to include the above mentioned so the occurrence of error in read data from the memory cell can be reduced (see Mito, paragraphs 7 and 42).

With respect claim 2, Choi et al. teaches wherein to receive the request comprises to receive a request to read or write the sequence of bits in the memory, wherein the memory is of a cross-point architecture in which memory cells are positioned at intersections of word lines and bit lines and are individually addressable (see paragraphs 27, 60 and 69; memory array 122, in certain embodiments, comprises byte-addressable "cross-point" storage class memory).

With respect claim 3, Choi et al. teaches wherein to receive the request comprises to receive a request to read or write the sequence of bits in the memory, wherein the memory is of a three- dimensional cross-point architecture (see paragraph 60; memory cells of the array 300 are disposed at cross-points of rows and columns, word lines and bit lines, or the like to for a two dimensional and/or three-dimensional memory array 300).

With respect claim 4, Choi et al. and Shepard do not explicitly teach wherein to access, for each bit in the sequence, the corresponding tile comprises to: directly read a value from the corresponding tile for each bit; and concatenate each read value to obtain the sequence of bits.
However, Mito et al. teaches read a value from the corresponding tile for each bit; and concatenate each read value to obtain the sequence of bits (see paragraphs 40 and 69; reading control unit 4 then combines the one bit of data read from the memory cell transistor 16a and the one bit of data read from the memory cell transistor 16b to form two bits of data, and outputs the two bits of data as data stored in the reading-target memory unit MU1 to the main processing unit).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Choi et al. and Shepard to include the above mentioned so the occurrence of error in read data from the memory cell can be reduced (see Mito, paragraphs 7 and 42).

With respect claim 5, even though Choi et al. teaches wherein to access, for each bit in the sequence, the corresponding tile comprises to: write a value of each bit to the corresponding tile respectively (see paragraph 74; If the addressing circuit 150 determines 706 that the data operation is a write operation, the addressing circuit 150 receives 718 one or more write commands and loads 720 write data into the row buffer 310… the addressing circuit 150 writes 724 and/or programs 724 the write data from the row buffer 310 to memory cells identified by or associated with the extracted 704 array portion 502, row address 504, and/or column address 506 (e.g., a bit per memory tile identified by the array portion 502).
Choi et al. does not explicitly teach directly write a value of each bit to the corresponding tile respectively.
However, Shepard teaches directly write a value of each bit to the corresponding tile respectively (see paragraphs 29 and 30; A single 8Kx8K (213x213=226=67,108,864 bits) tile within the DAMA memory space can be divided into 262,144 (218) pages of 256 (28) data bits. With every RAA and SEQ access, all 16 tiles are operated in parallel with one bit accessed per tile (i.e., a tile is accessed to directly read/write a bit).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Choi et al. to include the above mentioned to achieve updating just a portion of a data block for reading and writing for more efficient operation (see Shepard, paragraphs 10 and 29-30).

With respect claim 6, Choi et al. and Shepard do not explicitly teach wherein the circuitry is further to return the bit sequence.
However, Mito et al. teaches returning the bit sequence (see paragraphs 40 and 69; reading control unit 4 then combines the one bit of data read from the memory cell transistor 16a and the one bit of data read from the memory cell transistor 16b to form two bits of data, and outputs the two bits of data as data stored in the reading-target memory unit MU1 to the main processing unit).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Choi et al. and Shepard to include the above mentioned so the occurrence of error in read data from the memory cell can be reduced (see Mito, paragraphs 7 and 42).

With respect claim 8, Choi et al. teaches a data storage device (see Fig. 2 and paragraph 54; non-volatile storage device) comprising: 
a memory comprising a plurality of partitions, each partition having a plurality of tiles, each tile to store an individual bit (see Fig. 3, paragraphs 27, 31 and 60; array portion including multiple memory regions including tiles), and 
a memory controller (see Fig. 2, device controller 126) to: receive a request to read or write a sequence of a bits in a first partition of the plurality of partitions, wherein the request specifies a logical row or column address (see paragraph 39, 73 and 74; addressing circuits 150 are configured to receive requests and/or commands from a host computing device…If the addressing circuit 150 determines 706 that the data operation is a read operation, the addressing circuit 150 (e.g., using the sense amplifiers 250, the read/write circuits 230, or the like) senses 708 and/or reads 708 data from the memory cells identified by or associated with the extracted 704 array portion 502, row address 504, and/or column address 506 (e.g., a bit per memory tile identified by the array portion 502)), 
determine, from the logical row or column address and for each bit in the sequence, a corresponding tile of the plurality of tiles in the first partition, wherein each tile of the plurality of tiles includes a plurality of locations (see paragraphs 73 and 74; If the addressing circuit 150 determines 706 that the data operation is a read operation, the addressing circuit 150 (e.g., using the sense amplifiers 250, the read/write circuits 230, or the like) senses 708 and/or reads 708 data from the memory cells identified by or associated with the extracted 704 array portion 502, row address 504, and/or column address 506 (e.g., a bit per memory tile identified by the array portion 502) (i.e., it is determined the tile that includes the bit to be read and then reading it)), and 
Even though Choi et al. teaches access, for each bit in the sequence, the corresponding tile to read or write the bit therein (see paragraphs 73 and 74; If the addressing circuit 150 determines 706 that the data operation is a read operation, the addressing circuit 150 (e.g., using the sense amplifiers 250, the read/write circuits 230, or the like) senses 708 and/or reads 708 data from the memory cells identified by or associated with the extracted 704 array portion 502, row address 504, and/or column address 506 (e.g., a bit per memory tile identified by the array portion 502)).
Choi et al. does not explicitly teach access, for each bit in the sequence, the corresponding tile to directly read or directly write the bit therein.
However, Shepard teaches access, for each bit in the sequence, the corresponding tile to directly read or directly write the bit therein (see paragraphs 29 and 30; A single 8Kx8K (213x213=226=67,108,864 bits) tile within the DAMA memory space can be divided into 262,144 (218) pages of 256 (28) data bits. With every RAA and SEQ access, all 16 tiles are operated in parallel with one bit accessed per tile (i.e., a tile is accessed to directly read/write a bit).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer device taught by Choi et al. to include the above mentioned to achieve updating just a portion of a data block for reading and writing for more efficient operation (see Shepard, paragraphs 10 and 29-30).
Choi et al. and Shepard does not teach receive a request to read or write a sequence of bits, wherein the request specifies that the sequence of bits includes fewer than 8 bits.
However, Mito et al. teaches receive a request to read or write a sequence of bits, wherein the request specifies that the sequence of bits includes fewer than 8 bits (see Fig. 7 and 8, paragraph 37 and paragraphs 68-69; 4 bits is requested to be written/read). 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Choi et al. and Shepard to include the above mentioned so the occurrence of error in read data from the memory cell can be reduced (see Mito, paragraphs 7 and 42).

With respect claim 9, Choi et al. teaches wherein to receive the request comprises to receive a request to read or write the sequence of bits in the memory, wherein the memory is of a cross- point architecture in which memory cells are positioned at intersections of word lines and bit lines and are individually addressable (see paragraphs 27, 60 and 69; memory array 122, in certain embodiments, comprises byte-addressable "cross-point" storage class memory).

With respect claim 10, Choi et al. teaches wherein to receive the request comprises to receive a request to read or write the sequence of bits in the memory, wherein the memory is of a three- dimensional cross-point architecture (see paragraph 60; memory cells of the array 300 are disposed at cross-points of rows and columns, word lines and bit lines, or the like to for a two dimensional and/or three-dimensional memory array 300).

With respect claim 11, Choi et al. and Shepard do not explicitly teach wherein to access, for each bit in the sequence, the corresponding tile comprises to: directly read a value from the corresponding tile for each bit; and concatenate each read value to obtain the sequence of bits.
However, Mito et al. teaches read a value from the corresponding tile for each bit; and concatenate each read value to obtain the sequence of bits (see paragraphs 40 and 69; reading control unit 4 then combines the one bit of data read from the memory cell transistor 16a and the one bit of data read from the memory cell transistor 16b to form two bits of data, and outputs the two bits of data as data stored in the reading-target memory unit MU1 to the main processing unit).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Choi et al. and Shepard to include the above mentioned so the occurrence of error in read data from the memory cell can be reduced (see Mito, paragraphs 7 and 42).

With respect claim 12, even though Choi et al. teaches wherein to access, for each bit in the sequence, the corresponding tile comprises to: write a value of each bit to the corresponding tile respectively (see paragraph 74; If the addressing circuit 150 determines 706 that the data operation is a write operation, the addressing circuit 150 receives 718 one or more write commands and loads 720 write data into the row buffer 310… the addressing circuit 150 writes 724 and/or programs 724 the write data from the row buffer 310 to memory cells identified by or associated with the extracted 704 array portion 502, row address 504, and/or column address 506 (e.g., a bit per memory tile identified by the array portion 502).
Choi et al. does not explicitly teach directly write a value of each bit to the corresponding tile respectively.
However, Shepard teaches directly write a value of each bit to the corresponding tile respectively (see paragraphs 29 and 30; A single 8Kx8K (213x213=226=67,108,864 bits) tile within the DAMA memory space can be divided into 262,144 (218) pages of 256 (28) data bits. With every RAA and SEQ access, all 16 tiles are operated in parallel with one bit accessed per tile (i.e., a tile is accessed to directly read/write a bit).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer device taught by Choi et al. to include the above mentioned to achieve updating just a portion of a data block for reading and writing for more efficient operation (see Shepard, paragraphs 10 and 29-30).

With respect claim 13, Choi et al. and Shepard do not explicitly teach wherein the memory controller is further to return the bit sequence.
However, Mito et al. teaches returning the bit sequence (see paragraphs 40 and 69; reading control unit 4 then combines the one bit of data read from the memory cell transistor 16a and the one bit of data read from the memory cell transistor 16b to form two bits of data, and outputs the two bits of data as data stored in the reading-target memory unit MU1 to the main processing unit).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Choi et al. and Shepard to include the above mentioned so the occurrence of error in read data from the memory cell can be reduced (see Mito, paragraphs 7 and 42).

With respect claim 15, Choi et al. teaches a memory comprising a plurality of partitions, each partition having a plurality of tiles, each tile to store an individual bit; 
circuitry for receiving a request to read or write a sequence of a bits in a first partition of the plurality of partitions, wherein the request specifies a logical row or column address (see paragraph 39, 73 and 74; addressing circuits 150 are configured to receive requests and/or commands from a host computing device…If the addressing circuit 150 determines 706 that the data operation is a read operation, the addressing circuit 150 (e.g., using the sense amplifiers 250, the read/write circuits 230, or the like) senses 708 and/or reads 708 data from the memory cells identified by or associated with the extracted 704 array portion 502, row address 504, and/or column address 506 (e.g., a bit per memory tile identified by the array portion 502)); 
means for determining, from the logical row or column address and for each bit in the sequence, a corresponding tile of the plurality of tiles in the first partition, wherein each tile of the plurality of tiles includes a plurality of locations (see paragraphs 73 and 74; If the addressing circuit 150 determines 706 that the data operation is a read operation, the addressing circuit 150 (e.g., using the sense amplifiers 250, the read/write circuits 230, or the like) senses 708 and/or reads 708 data from the memory cells identified by or associated with the extracted 704 array portion 502, row address 504, and/or column address 506 (e.g., a bit per memory tile identified by the array portion 502) (i.e., it is determined the tile that includes the bit to be read and then reading it)); and 
Even though Choi et al. teaches means for accessing, for each bit in the sequence, the corresponding tile to read or write the bit therein (see paragraphs 73 and 74; If the addressing circuit 150 determines 706 that the data operation is a read operation, the addressing circuit 150 (e.g., using the sense amplifiers 250, the read/write circuits 230, or the like) senses 708 and/or reads 708 data from the memory cells identified by or associated with the extracted 704 array portion 502, row address 504, and/or column address 506 (e.g., a bit per memory tile identified by the array portion 502)… If the addressing circuit 150 determines 706 that the data operation is a write operation, the addressing circuit 150 receives 718 one or more write commands and loads 720 write data into the row buffer 310 at locations selected based on column addresses 510 of each of the received 718 one or more write commands. In response to determining 722 that the write operation is complete the addressing circuit 150 writes 724 and/or programs 724 the write data from the row buffer 310 to memory cells identified by or associated with the extracted 704 array portion 502, row address 504, and/or column address 506 (e.g., a bit per memory tile identified by the array portion 502, or the like)).
Choi et al. does not explicitly teach means for accessing, for each bit in the sequence, the corresponding tile to directly read or directly write the bit therein.
However, Shepard teaches access, for each bit in the sequence, the corresponding tile to directly read or directly write the bit therein (see paragraphs 29 and 30; A single 8Kx8K (213x213=226=67,108,864 bits) tile within the DAMA memory space can be divided into 262,144 (218) pages of 256 (28) data bits. With every RAA and SEQ access, all 16 tiles are operated in parallel with one bit accessed per tile (i.e., a tile is accessed to directly read/write a bit).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Choi et al. to include the above mentioned to achieve updating just a portion of a data block for reading and writing for more efficient operation (see Shepard, paragraphs 10 and 29-30).
Choi et al. and Shepard does not teach receive a request to read or write a sequence of bits, wherein the request specifies that the sequence of bits includes fewer than 8 bits.
However, Mito et al. teaches receive a request to read or write a sequence of bits, wherein the request specifies that the sequence of bits includes fewer than 8 bits (see Fig. 7 and 8, paragraph 37 and paragraphs 68-69; 4 bits is requested to be written/read). 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Choi et al. and Shepard to include the above mentioned so the occurrence of error in read data from the memory cell can be reduced (see Mito, paragraphs 7 and 42).

With respect claim 16, Choi et al. teaches wherein the circuitry for receiving the request comprises circuitry for receiving a request to read or write the sequence of bits in the memory, wherein the memory is of a cross-point architecture in which memory cells are positioned at intersections of word lines and bit lines and are individually addressable (see paragraphs 27, 60 and 69; memory array 122, in certain embodiments, comprises byte-addressable "cross-point" storage class memory).

With respect claim 17, Choi et al. teaches wherein the circuitry for receiving the request comprises circuitry for receiving a request to read or write the sequence of bits in the memory, wherein the memory is of a three-dimensional cross-point architecture (see paragraph 60; memory cells of the array 300 are disposed at cross-points of rows and columns, word lines and bit lines, or the like to for a two dimensional and/or three-dimensional memory array 300).

With respect claim 18, Choi et al. and Shepard do not explicitly teach wherein the means for accessing, for each bit in the sequence, the corresponding tile comprises: circuitry for directly reading a value from the corresponding tile for each bit; and circuitry for concatenating each read value to obtain the sequence of bits.
However, Mito et al. teaches reading a value from the corresponding tile for each bit; and circuitry for concatenating each read value to obtain the sequence of bits (see paragraphs 40 and 69; reading control unit 4 then combines the one bit of data read from the memory cell transistor 16a and the one bit of data read from the memory cell transistor 16b to form two bits of data, and outputs the two bits of data as data stored in the reading-target memory unit MU1 to the main processing unit).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Choi et al. and Shepard to include the above mentioned so the occurrence of error in read data from the memory cell can be reduced (see Mito, paragraphs 7 and 42).

With respect claim 19, even though Choi et al. teaches wherein the means for accessing, for each bit in the sequence, the corresponding tile comprises: circuitry for writing a value of each bit to the corresponding tile respectively (see paragraph 74; If the addressing circuit 150 determines 706 that the data operation is a write operation, the addressing circuit 150 receives 718 one or more write commands and loads 720 write data into the row buffer 310… the addressing circuit 150 writes 724 and/or programs 724 the write data from the row buffer 310 to memory cells identified by or associated with the extracted 704 array portion 502, row address 504, and/or column address 506 (e.g., a bit per memory tile identified by the array portion 502).
Choi et al. does not explicitly teach circuitry for directly write a value of each bit to the corresponding tile respectively.
However, Shepard teaches circuitry for directly write a value of each bit to the corresponding tile respectively (see paragraphs 29 and 30; A single 8Kx8K (213x213=226=67,108,864 bits) tile within the DAMA memory space can be divided into 262,144 (218) pages of 256 (28) data bits. With every RAA and SEQ access, all 16 tiles are operated in parallel with one bit accessed per tile (i.e., a tile is accessed to directly read/write a bit).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Choi et al. to include the above mentioned to achieve updating just a portion of a data block for reading and writing for more efficient operation (see Shepard, paragraphs 10 and 29-30).

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0301188), Shepard (US 2011/0107055) and Mito et al. (US 2007/0171710) as applied to claims 1, 8 and 15 above, and further in view of Lee et al. (US 2011/0072205).
With respect claim 7, Choi et al., Shepard and Mito et al. do not explicitly teach wherein to determine, from the logical row or column address and for each bit in the sequence, the corresponding tile comprises to: determine a physical row and a physical column address in the first partition based on the logical row or column address.
However, Lee et al. teaches determine a physical row and a physical column address in the first partition based on the logical row or column address (see paragraphs 16-18; address mapper unit converts row logical addresses and column logical addresses of the memory blocks into row physical addresses and column physical addresses of the first and second groups).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Choi et al., Shepard and Mito et al.  to include the above mentioned to enable the location in the memory cells/tiles to read or write the data (see Lee, paragraphs 16-18).

With respect claim 14, Choi et al., Shepard and Mito et al. do not explicitly teach wherein to determine, from the logical row or column address and for each bit in the sequence, the corresponding tile comprises to: determine a physical row and a physical column address in the first partition based on the logical row or column address.
However, Lee et al. teaches determine a physical row and a physical column address in the first partition based on the logical row or column address (see paragraph 16; address mapper unit converts row logical addresses and column logical addresses of the memory blocks into row physical addresses and column physical addresses of the first and second groups).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Choi et al., Shepard and Mito et al. to include the above mentioned to enable the location in the memory cells/tiles to read or write the data (see Lee, paragraphs 16-18).

With respect claim 20, Choi et al. and Shepard do not explicitly teach wherein the means for determining, from the logical row or column address and for each bit in the sequence, the corresponding tile comprises: determining a physical row and a physical column address in the first partition based on the logical row or column address.
However, Lee et al. teaches determine a physical row and a physical column address in the first partition based on the logical row or column address (see paragraph 16; address mapper unit converts row logical addresses and column logical addresses of the memory blocks into row physical addresses and column physical addresses of the first and second groups).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Choi et al., Shepard and Mito et al. to include the above mentioned to enable the location in the memory cells/tiles to read or write the data (see Lee, paragraphs 16-18).

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection, necessitated by amendment. 
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139